Name: 86/324/EEC: Commission Decision of 23 June 1986 approving the modification to a programme relating to processing and marketing in the potato sector of Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  plant product;  Europe
 Date Published: 1986-07-23

 Avis juridique important|31986D032486/324/EEC: Commission Decision of 23 June 1986 approving the modification to a programme relating to processing and marketing in the potato sector of Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 200 , 23/07/1986 P. 0042*****COMMISSION DECISION of 23 June 1986 approving the modification to a programme relating to processing and marketing in the potato sector of Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (86/324/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last modified by Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof, Whereas on 14 January 1986 the Irish Government forwarded a modification to its programme relating to processing and marketing of potatoes approved by Commission Decision 81/456/EEC (3) and supplied additional information by letter dated 14 February 1986; Whereas the said modification proposes to continue the improvement of storage, grading and handling facilities as well as the expansion of potato processing facilities with the aim of improving the quality of potatoes in order to raise the income of potato growers; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of the modification does not affect the decisions to be taken pursuant to Article 14 of Regulation (EEC) No 355/77 concerning Community aid for projects in particular as regards marketing outlets available for the projected new potato processing capacity; Whereas the modification contains the details required under Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of that Regulation can be achieved in respect of the sector concerned; whereas the schedule for its implementation does not exceed the time limit laid down in Article 3 (1) (g) of this Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The modification to the programme relating to processing and marketing in the potato sector submitted by the Irish Government pursuant to Regulation (EEC) No 355/77 on 14 January 1986 and for which additional information was supplied by letter dated 14 February 1986 is hereby approved subject to the reservation set out in the recitals above. Article 2 This Decision is addressed to Ireland. Done at Brussels, 23 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1. (3) OJ No L 170, 27. 6. 1981, p. 45.